US DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

Henok A. Mengesha

908 New Hampshire av nw suite 400
Washington de 20037

V.

Benidia Rice

440 4" st NW suite 550 N
Washington de 20001

In her official and individual capacities
And

The District of Columbia

Serve: Mayor Bowser

1350 Pennsylvania av nw
Washington de 20004

DC attorney General

1350 Pennsylvania av nw
Washington de 20004

And

Magda Benfield

440 4" st NW suite 550 N
Washington dc 20001

In her official and individual capacities

1:19-cv-03304

Judge: Jackson, Amy Berman
And
Jame Kevin McIntyre
440 4™ st NW suite 550 N
Washington dc 20001
In his official and individual capacities
And
Nicole M. Reece
440 4" st NW suite 550 N
Washington de 20001
In her official and individual capacities
And
Briganty, Yajaira
440 4" st NW suite 550 N
Washington de 20001
In her official and individual capacities
AMENDED Complaint
Deprivation of civil rights 42 USC 1983; violation of due process; negligence, negligence per se,
negligent supervision, negligent infliction of emotion stress, malicious prosecution and for
preliminary and permanent injunction and issuance of conservatorship for DC IV-D agency.
INTRODUCTION
1. In addition to the causes of action listed above, this is a civil action brought pursuant to

42-USC section 1983 seeking damages against the defendants for committing acts under
the color of law which deprived the plaintiff of rights secured under the constitution and
laws of the United States and de laws. This action also seeks relief pursuant to the
common law, de and federal statute.

JURISDICTION
. Jurisdiction exists in this case pursuant to the 5"" amendment to the constitution and under
42- USC 1983 and diversity of the parties- several of the defendants are residents of a
different state. There is also a federal question.

PARTIES
. Plaintiff Henok Araya Mengesha was at all times relevant herein a resident of District of
Columbia
. Defendants were at all times relevant to this proceeding OAG attorneys acting within the
course and scope of their employment and employees of office child support agency or
IVD agency or office of attorney general. The defendants are being sued in both their
official and individual capacities
. Defendant District of Columbia is Municipal Corporation organized pursuant to the laws
of the United States. It is responsible for the hiring, training, and supervision of the
identified Employees and is also responsible for the actions of the identified employees
under the doctrine of respondeat superior.
. Defendant Benidia A. Rice is the deputy attorney general and she is responsible for the
hiring, training, and supervision of the identified Employees and is also responsible for
the actions of the identified employees under the doctrine of respondeat superior. The

defendant is being sued in both her official and individual capacities
10.

11.

12.

13.

14.

15.

16.

17.

Magda Benfield is been sued in her official and individual capacities. Jame Kevin
McIntyre is been sued in his official and individual capacities. Nicole M. Reece is been
sued in her official and individual capacities. Briganty, Yajaira is been sued in her official
and individual capacities.
The District of Columbia was provided notice of plaintiffs claims pursuant to DC code
12-309 on 10/25 /2016 and 11/14/2018.

Statement of Relevant Facts
On June 2015, defendants sent me a notice saying, unless I ask for a review, that they will
be reporting me to Federal offset program for not paying child support.
Defendants alleged that I owed Child Support on a 09-SUP-1273. That order was
dismissed and vacated by dc superior court on 4/2010. It was paid on time and in full as
ordered to DC Superior Court Registry.
I immediately sent them a letter denying the allegation and requesting a review.
I never heard from them.
On 10/2016, Defendants issued a notice of attachment to my E-trade investment account
for a total of $16,500 stating that I owed child support arrears for 6 years on the order of
09-sup-1273 order.
I immediately requested a hearing and a review.
On 11/4/2016, Defendants garnished the $16,500 without the statutory required review
prior to garnishment.
I filed for hearing with OAH (office of administrative hearings).
After 3 years of trials, hearing and post hearing arguments, the OAH judge ruled that the

withholding was under a closed and dismissed order..
18. OAH judge ordered that the defendants return the funds immediately. Defendants
refused.
19, Defendants asked for a relief to stay the OAH order. But, the OAH judge did not stay the

order.

20. At the OAH hearing, defendants testified that in 2015 when they reported to federal
offset program that the order of 09-sup-1273 had no balance and no arrears.

21. They testified that the case had no arrears and admitted that the case or order that they
used was dismissed with prejudice in 2010.

22. Since the dismissal of the government case of 09-SUP-1273, they testified that Ms.
Keleta(oblegee) did not fill out a new application for IVD services as required by federal
statute. After the dismissal of the SUP case by DC superior court, the oblegee did not request
the services of IV-D agency.

23. Since 2009, the defendants testified that no action in regards to alleged past due child
support was ever taken by the defendants from 2009 through end of 2015.

24. The defendants admitted and testified that they did not conduct a child support review
every three years as required by federal and dc statute.

25. They admitted and testified that once there was an alleged arrears in 2009, they did not
know there was any arrears and did not contact me within the required 30 days as required by
federal statute governing IV-D agencies. They waited 6 years.

26. They admitted and testified that the another order of 2011 with docket number 09-drb-
1388 case did not contain a provision or order to withhold any income as mandated by

federal statute and DC statute.
27. They admitted and testified that the order of 2011-09-drb-1388 did not contain a
provision or order that if there are payments outside of the court order that monies paid as
child support would be considered a gift.

28. They admitted and testified that the order of 2011 did not contain all the statutorily
required provisions of child support order.

29. They admitted and testified that the order of 2011 did not contain a notice stating that any
arrears would be reported to credit reporting agencies. But, they admitted they reported
regardless.

30. By federal statute, and DC case laws, defendants were required to keep track of their
cases but negligently failed to keep track.

31. The defendants dragged the hearing at OAH for so many years arguing that their support
case 09-sup-1273 was active contrary to all evidence.

32. The defendants knew that DC superior court had expressly in writing dismissed the
government support case (09-sup-1273) with prejudice in April 2010.

33. I spent three years of my life fighting over a case that was paid in full and dismissed with
prejudice eight years ago.

34. The defendants knew that the case was a baseless case, without a probable cause and their
sole intent was to harass me and threatened me and for malicious prosecution purposes only.
35. To make matter worse, in November 2016 I was told by the defendants that my passport
was suspended and I could not travel. I believed them.

36. I told the defendants that for Thanksgiving of 2016, I was going to Barbados to meet my

84 years old grand mother and needed my passport suspension removed.
37. The defendants refused to release the hold. They stated, in writing, that I need to pay the
$71,000 for them to remove their suspension.

38. Through email, I sent the defendants that I will pay that $71,000 and I needed them to
remove the suspension in the passport.

39. The defendants came back and said that they would not remove the suspension of the
passport even if I paid that $71,000 unless I dismiss the case against them.

40. I told them that the case had to go forward. I did not dismiss the case/hearing in the OAH
because the 09-sup-1273 was a paid in full and dismissed order. The defendants knew all
along that their demand was unlawful. If I had agreed to pay the entire balance the
defendants had no legal rights to suspend my passport or to claim they had suspended my
passport.

41. The reporting that was done in June 2015 to the federal offset program was what
suspended the passport. Federal offset program reports to the state department, irs, financial
institutions, etc....

42. However, the reporting that was done was unlawful, because the order that the defendants
used had no balance. There was no court order. It was dismissed with prejudice in 2010.

43. Defendants knew or should have known that their reporting to Federal Offset program
was unlawful and did not full fill any federal and DC statutory requirements prior to
reporting

44. The defendants had no legal rights or authority to report to federal offset program, and
take any action. There was no court order allowing them to take any action and there was

never a request for services by the oblgee.
45. Due to their malicious prosecution my grandmother that I was to meet in barbedos died
on December 2016. In November 2016, we also had to cancel our flight and hotels in
Barbados at a cost of $14,000. The defendants caused me direct damages of $14,000 by
unlawfully suspending my passport. The defendant’s communications to me that my passport
was suspended was cruel. Because at a later point I had found out that the passport was not
suspended but cannot be renewed. But I had relied on the defendant’s communications that
my passport was invalid and I acted accordingly to my detriment.

46. Had it not been for the defendant’s negligent actions and omissions, I would have been
able to see my grandmother as we had planned to. Their actions caused me severe emotional
and psychological stress and trauma.

47. I have spent over 1200 hours defending a case that was dismissed with prejudice in 2010.
48. My due process rights were violated because when they sent me a letter in June 2015, I
requested a hearing and a review, by federal and state statute the defendants were required to
conduct a hearing or a review prior to the defendants reporting to Federal offset program. I
was stripped of this right.

49. Federal offset program has strict guidelines on how IVD agencies report to it. They
willfully violated the reporting requirements.

50. The defendants violated each and every requirement in reporting to the federal offset
program. The defendant did not have a valid court order when they reported to the federal
offset program. The defendants did not have any legal authority to withhold or report because
the order that had allowed them to withhold or report had been dismissed with prejudice. The
federal offset program required defendants to send a pre-offset letter to me. Defendants never

sent the pre-offset letter.
51. The only letter they sent whereby I requested a hearing was not a valid notice of a preoff

set notice.

52. They violated the federal Off set reporting requirements because they were required to

have Accurate amounts. The defendants testified that at the time of their federal offset

program reporting, I had no child support arrears on the SUP case. They admitted they

reported untrue information. I was directly damaged by this false reporting.

53. Their reporting to the federal offset program lead to the financial reporting program

which withheld my funds of $16,500 from my bank of America stocks.

54. In 2019, those stocks would have been worth $65,000. The defendants caused me direct

damages because of their unlawful actions. I lost $45,000 plus the $16,500 that they have

refused to return.

55. In July 2019, in retaliation to the loss of the case, the defendants garnished a retirement
account under 09-drb-1388 case for a total of $152,000

56. The order of 09-drb-1388 did not have an order to withhold as required by dc and federal
law and defendants were not legally authorized to withhold any income without a court
order.

57. The order of 09-drb-1388 did not have a qualified domestic relations order that is
required to withhold a retirement account.

58. There is no arrear in the order of 09-drb-1388.

59, In March 2016, DC superior court judge ruled that I was given credit for child support
paid of $172k.

60. In OAH, Defendants stated that they will not honor any ruling from the bench from de

superior court or its judges. This is contrary to law and a clear defiance to court orders .
Count
The plaintiff adopts and incorporates complaint 1-52 as if fully set forth herein for all the counts
below.
Count I. Negligence per se

DC statute and DC child support statute allows employees of CSSD to be sued for
negligence. Federal law and DC law have created regulatory standard/laws/statutes so that types
of incidents like plaintiffs could be and could have been prevented. Without any valid
explanation, the defendants violated those statues/laws/regulations that were meant to prevent the
types of damages and malicious prosecution plaintiff experienced.

Defendants did not have any legal authority to have taken the actions that they have
taken. If the defendants had any legal authority, then, the defendants negligent actions and
omission include: their failure to contact me within 30-60 of an alleged default/violation, their
failure to conduct a financial review every three years, their 7 years delay to take any action,
withholding and garnishing funds without a court order, reporting to federal offset program
without a court order, without probable cause and without the due process afforded to plaintiff,
reporting to credit reporting agencies without a court order or without a notice, reporting to
federal offset program which in turn reported to all other agencies, their failure to keep track of
their cases, their failure to attend scheduled court hearings, their failure to follow court orders,
their failure to make accurate reports to Federal offset program, their failure to ascertain that the
SUP order they relied on was a closed and dismissed case, their withholding of stocks without
the required due process, their garnishment without the required due process, and they were not

authorized to take any action without the oblegee requesting their service; but they did.

10
As a direct and proximate result of defendants negligence per se, I have suffered and will
continue to suffer financial damages, sever emotional and psychological damages, loss of
reputation and malicious prosecution. If it were not for their negligence, I would have rectified
any alleged default within its 30-60 days in 2009. If it were not for their negligence, I would
have went to barbedos and seen my grand-mother prior to her death, I would not have lost $65k
from my stocks, I would not have been maliciously prosecuted, | would not have experienced
severe emotional and psychological trauma and stress, I would not have spent 3 years and 1200
hours litigating a dismissed and closed case, and I would not have lost my reputation and been
humiliated publicly.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars ($2,500,000.00), in
compensatory & punitive damages, plus interest and costs.

COUNT II
(Negligent Infliction of Emotional Distress)

Defendants individually and/or through their agents, negligently caused severe emotional
distress to the plaintiff by way of the their extremely negligent, reckless and indifferent conduct,
including but not limited to their failure to contact me within 30-60 of an alleged
default/violation, their failure to conduct a financial review every three years, their 7 years delay
to take any action, withholding and garnishing funds without a court order, reporting to federal
offset program without a court order, without probable cause and without the due process
afforded to plaintiff, reporting to credit reporting agencies without a court order or without a
notice, reporting to federal offset program which in turn reported to all other agencies, their

failure to keep track of their cases, their failure to attend scheduled court hearings, their failure to

11
follow court orders, their failure to make accurate reports to Federal offset program, their failure
to ascertain that the SUP order they relied on was a closed and dismissed case, their withholding
of stocks without the required due process, their garnishment without the required due process,
and they were not authorized to take any action without the oblegee requesting their service; but
they did.

As a direct and proximate result of defendants negligence , I have suffered and will
continue to suffer financial damages, sever emotional and psychological damages, loss of
reputation and malicious prosecution. If it were not for their negligence, I would have rectified
any alleged default within its 30-60 days in 2009. If it were not for their negligence, I would
have went to Barbados and seen my grand-mother prior to her death; I would not have lost $65k
from my stocks; I would not have been maliciously prosecuted; I would not have experienced
severe emotional and psychological trauma and stress; I would not have spent 3 years and 1200
hours litigating a dismissed and closed case and I would not have lost my reputation and been
humiliated publicly.

Defendants had an obligations to me that was created by federal and dc statute. By
statute, they were mandated to contact me within 30-60 days after an alleged default. They did
not. They were mandated by law to do a review of support every three years. They did not. They
were mandate by law to keep track of their cases. They did not. They were not allowed to report
to Federal offset when there was no balance, but, they did. They were not allowed to withhold
without a court order, but, they did. They were required to conduct a review prior to reporting to
Federal offset program; they did not. They were required to conduct a financial review prior to

reporting to Federal Offset; they did not. They were required to conduct a review prior to

12
garnishment; they did not. They were not authorized to take any action without the oblegee
requesting their service; but they did.

Their failure/negligence to follow the law and their obligations to me had more than
likely risk to cause serious emotional distress to plaintiff. The negligence, actions and omissions
of the defendants in the breach of the obligations have caused serious emotional distress to
plaintiff. I suffered three years of traumatic trials based on a dismissed and paid in full case. The
actions and omissions of defendants caused me not to see my grand mother before her passing.
Had they not been negligent, and had they not breached their obligation, I would have been able
to see my grand mother. This has caused me a sever grief and sadness. The defendants
repeatedly referred to me and treated me as “unfit or dead beat father” . This name calling and
actions based on a label has caused me and will continue to cause me a severe psychological and
emotional trauma that will be collaborated by a therapist/expert. I take excellent care of my
children. I financially and emotionally support my children beyond and above the minimum
child support order.

As a direct and proximate result of defendants' extremely negligent, reckless and
indifferent conduct, the plaintiff suffered severe emotional distress, mental anguish and anxiety
from the defendants actions and omissions and prosecution over a period of over 3 years .

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars ($2,500,000.00), in
compensatory & punitive damages, plus interest and costs.

a. Had it not been for the negligence and malicious prosecution, I would not have lost 1200

hours of my time defending a baseless case. As a direct and proximate cause of the

13
defendants negligence, I have lost 1200 worth of work time at an estimate of $2.8
million.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, eight Hundred Thousand Dollars
($2,800,000.00), in compensatory & punitive damages, plus interest and costs for the
amount of time lost on litigation that caused the emotional distress.

. Had it not been for that negligence and malicious prosecution of defendants, I would
have been able to see my grand-mother before she died and their actions have directly
and proximately caused me severe and permanent and irreversible emotional distress and
psychological damages.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars
($2,500,000.00), in compensatory & punitive damages, plus interest and costs.

Had it not been for the negligence and malicious prosecution of defendants, I would have
been able to travel to Barbados and enjoy my time with my family. As a direct and
proximate cause of the defendants’ actions I lost $14,000, experienced pain, suffering and
anxiety that I should not have experienced. Defendants are responsible for the $14,000.
As a direct and proximate result of defendants' extremely negligent, reckless and
indifferent conduct, the plaintiff suffered a loss of $14,000 and severe emotional distress,
mental anguish and anxiety from the defendants actions and omissions and prosecution

over a period of over 3 years and a loss of enjoyment of family vacation.

14
WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars
($2,500,000.00), in compensatory & punitive damages, plus interest and costs.

. Had the defendants conducted a financial review every three years as required by federal
statute and DC statute, any alleged past due amounts could have been addressed sooner
than 5 to 7 years. Had they not been negligent and failed to do a financial review at the
earliest in 2011, I would not have been injured as stated above. They alleged I was in
arrears starting 9/2009. Even though there was no arrears, had they reached out to me in
2009 as required by Federal statute and DC statute, any alleged arrears could have been
rectified. The defendants violated a statutory right and constitutional right of due process,
and that my right was clearly established at the time of the defendants conduct.

As a direct and proximate result of defendants’ extremely negligent, reckless and
indifferent conduct, the plaintiff suffered severe emotional distress, mental anguish and
anxiety from the defendants actions and omissions and prosecution over a period of over
3 years .

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars
($2,500,000.00), in compensatory & punitive damages, plus interest and costs.

Had the defendants not been negligent and failed to keep track of their cases with DC
Superior Court as required by federal statute and DC law, any alleged arrears could have
been addressed prior to 5 to 7 years delay and I would not have suffered any injury. The
defendants violated a statutory rights and constitutional right of due process, and that my

right was clearly established at the time of the defendants conduct.

15
As a direct and proximate result of defendants' extremely negligent, reckless and
indifferent conduct, the plaintiff suffered severe emotional distress, mental anguish and
anxiety from the defendants actions and omissions and prosecution over a period of over
3 years .

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars

($2,500,000.00), in compensatory & punitive damages, plus interest and costs.

Count III-Deprivation of civil right-due process clause

By federal statute, they were required to have a court order in order to take an action,
they did not, the defendants were required to contact me within 30-60 of an alleged
default/violation; they did not. They were required or give a notice for a financial review every
three years; they did not. They were not authorized to withhold and garnish funds without a court
order; they did. They were not authorized to report me to federal offset program without a court
order, without probable cause and without the due process afforded to plaintiff; they did.
They were not authorized to report me to credit reporting agencies without a court order or
without a notice; they did. They failed to attend scheduled court hearings. They refused to follow
court orders that benefited me by stating that they do not follow some judge’s orders unless the
judge writes the order to their liking or format (this is in the transcripts). They were not
authorized to report wrong data to Federal offset program; they did. They were not authorized to
take any actions without an oblegee requesting a service; they did.

They negligently failed to follow the federal statute. The defendants violated a statutory

right and constitutional right of due process, and that my rights were clearly established at the

16
time of the defendants conduct. As a direct and proximate result of violation of my due process

rights and violation of my protected statutory rights, I have suffered and will continue to suffer

financial damages, sever emotional and psychological damages, loss of reputation and malicious
prosecution.

If it were not for their violation of my due process and violation of my statutory rights,
and had they contacted me within 30 to 60 days of alleged default rather than contacting me 5 to
7 years later, I would not have been injured and spent so much time defending baseless
allegations. I would not have lost a planned vacation. I would not have lost valuable time with
my grandmother before her passing. I would not have suffered severe psychological and
emotional stress. Had they reached out to me in 2009, any alleged arrears would have been
rectified. T would not have lost $65k from my stocks; I would not have been maliciously
prosecuted; I would not have experienced severe emotional and psychological trauma and stress;
I would not have been dragged in court for over three years fighting a baseless and meritless
case; I would not have spent 3 years and 1200 hours litigating a dismissed and closed case, and I
would have lost my reputation.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars ($2,500,000.00), in
compensatory & punitive damages, plus interest and costs.

Count IV- Malicious Prosecution

Even though the defendants knew the support order was dismissed in April 2010,
defendants continued to prosecute me for baseless and meritless allegations for over 3 years
which they knew or should have known had no basis in fact or law and unconscionably

prosecuted for arrears that did not exist and was knowingly without basis.

17
The defendants instituted and continued prosecution and the prosecution was terminated
in my favor. There was no probable cause for the proceeding because the case or order used by
the defendants had been dismissed with prejudice and had zero balance on it. The defendants’
primary purpose was malice. They were not trying to do justice. They knew the case had been
dismissed, But, since they have unlimited power, they prosecuted me for 3 years in a row. They
caused me and will continue to cause me sever emotional and psychological trauma. They
caused me financial damages. They caused me damages to my reputation because the defendants
started sharing with friends that I was not paying child support and they will “get me”. They
were referring to me as “dead beat father” that abandoned his kids. The defendants acted in
willful, wanton, reckless, and oppressive disregard for the rights of the plaintiff and they lacked
probable cause. They were neglectful, incompetent, and indifferent. I ask that a jury determine
the issue of malicious prosecution specifically the issue of malice.

As a direct and proximate result of defendants' malicious prosecution, the plaintiff
suffered severe emotional distress, mental anguish and anxiety and financial damages.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and severally,
in the full and just amount of Two Million, Five Hundred Thousand Dollars ($2,500,000.00), in
compensatory & punitive damages, plus interest and costs.

Count V- Negligent Supervision

At all times relevant herein, the defendants were acting under the direction and control
and pursuant to the rules, regulations, policies, and procedures of the defendant District of
Columbia and under the direct supervision of Ms. Rice.

DC and Ms. Rice are liable on the basis of respondent superior for the actions and

omissions of the defendants. DC is also liable for Ms. Rice’s actions and omissions.

18
Defendant District of Columbia and Ms Rice acted negligently, carelessly, and recklessly by
failing to properly supervise, control, direct and monitor the defendant subordinates.

As a direct and proximate result of the acts and omissions of defendants DC and Ms.
Rice, plaintiff was wrongly and unlawfully maliciously prosecuted, negligently inflicted
emotional distress and lost his grand mother, his due process rights violated, lost his finances,
lost over 1200 hours of work, and lost his freedom to travel to Barbados.

Wherefore, plaintiff demands judgement against the defendants DC and Ms. Rice, jointly
and severally, in the full and fair amount of $3,000,000 (three million) in compensatory and
punitive damages, plus interest and costs.

Count VI- Return of Funds
The defendants admitted that at the time they withheld and garnished the funds from etrade
account, the order that they had had no balance and was paid off. They also admitted that the
order was dismissed with prejudice. At the time of the withholding, the stock of BAC was worth
$16 and after the withholding and garnishment, the stock went up to $33. Had defendants not
unlawfully garnished my stocks, my stock would have been worth $65,000. Defendants are liable
for the $65000 loss due to their violation of my due process, violation of federal and dc statute,
negligence per se, and malicious prosecution.

Count VII-Preliminary and permanent injunction

I ask for permanent and preliminary injunction‘s preventing the defendants from
reporting to federal offset program including all the other programs under Federal offset
programs unless they have an order from DC superior court to withhold income. Without an
order to withhold from DC Superior Court, the IVD agency cannot report to federal offset

program to withhold or intercept income. Until they get an order from DC superior court,

19
Defendants should be enjoined. They cannot report to federal offset program until I exhaust my
due process to hearing in the office of administrative hearings or dc superior court. Federal law
prohibits reporting to federal offset unless a due process had been afforded to plaintiff. This court
should order the removal of all reporting from Federal offset program and all the branches that
the federal offset program reports to.

Count VIII-Conservator

Petitioner asks that this court issue a conservator for the DC IV-D agency and conduct a
review in regards to the hiring, training and managing of its employees. The conservator should
investigate the 60,000 children that have not received child support while the defendants are
prosecuting plaintiff. The conservator should investigate the DC IV-D agency for any
harassment and discrimination against any obligor that had been the subject of defendants
tyranny.

The defendants focus is misguided and their actions are consistent with government
employee corruption and misuse of the government’s public funds for their private and personal
interested. The lives of 60,000 children have been abandoned by Ms. Rice and her staff while
they employed every sinister attack on plaintiff. A temporary conservator is a prudent route
because the IVD agency runs the federal child support program and it is within this court’s
power to do so.

COUNT Ix

The defendants were not legally authorized to withhold retirement account. As a direct and
proximate result of their unlawful withholding and garnishment, I lost 30% in value of my
retirement account and I am liable to $75k in early withdrawal of my retirement account.

Defendants are liable for the 30% loss of value due to their violation of my due process,

20
violation of federal and de statute, negligence per se, and malicious prosecution. Defendants are
also liable for the $75,000 of tax liability that was as a direct result of their unlawful action.
Jury Demand
The plaintiff demands a trial by jury on all issues triable. Plaintiff also requests judgement

against the defendants real and personal property to secure any judgement that might be

rendered from this court.
Bensk rhaya
Respectfully Submitted
Henok A. Mengesha
908 new Hampshire av nw suite 400

Washington dc 20037

21
